DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21 (see claim objection for details) are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application 62/955,557 filed on 12/31/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a processing device…to perform operations comprising…receiving…retrieving…identifying…incrementing…and…generating…” in claims 10-15 (renumbered as claims 10-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims --2 and 12-20 (renumbered as 2 and 13-21) are objected to because of the following informalities:  
“each trace record the plurality of trace records” in claim 2 should read “each trace record of the plurality of trace records”.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Misnumbered claim 12 (second claim 12) has been renumbered claim 13 and previous claims 13-20 have been renumbered claims 14-21 respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 9 recites “the list of functions” and “the relative address”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites identifying a first executable instruction referenced by the first PC value, identifying a firmware function containing the first executable instruction, incrementing a cycle count for the firmware function by a number of cycles associated with the first executable instruction and generating, using the cycle count, an execution profile of the firmware module. 
The limitation of identifying a first executable instruction referenced by the first PC value as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying a first executable instruction based on the first PC value.  
The limitation of identifying a firmware function containing the first executable instruction as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying a firmware function containing the first executable instruction.
The limitation of incrementing a cycle count for the firmware function by a number of cycles associated with the first executable instruction as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “incrementing” in the context of this claim encompasses the user manually increasing a cycle count for the firmware function by a number of cycles associated with the first executable instruction.
	The limitation of generating, using the cycle count, an execution profile of the firmware module as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating” in the context of this claim encompasses user manually creating a table or record about the execution of the firmware module using the cycle count.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite additional elements that integrate the judicial exception into a practical application. 
Claim 1 recites the additional elements of receiving, by a processing device, an execution trace of a firmware module comprising a plurality of executable instructions, wherein the execution trace comprises a plurality of execution trace records, wherein each execution trace record of the plurality of execution trace records indicates a successful execution of an executable instruction identified by a program counter (PC) value and retrieving a first execution trace record of the plurality of execution trace records, wherein the first execution trace record comprises a first PC value.
However, the receiving and the retrieving steps are recited at a high level of generality and amount to mere data gathering (i.e. general means of collecting information for use in the subsequent steps), which is a form of insignificant extra-solution activity.  The additional processing device is recited at a high-level of generality and is generic computer such that it amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the claim as a whole, looking at the elements individually and in an ordered combination, does not integrate the abstract idea into a practical application using the considerations set forth above.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the receiving and the retrieving steps are recited at a high level of generality and amount to mere data gathering (i.e. general means of collecting information for use in the subsequent steps), which is a form of insignificant extra-solution activity.  The additional processing device is recited at a high-level of generality and is generic computer such that it amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
There are no well-understood, routine, and conventional additional elements recited in the claim.
	Thus, the claimed elements, either individually, or in the ordered combination do not add significantly more to the abstract idea.
Dependent claims 2-6 and 8-9 further clarify the concept recited in claim 1 however this clarification still falls under the concept recited in claim 1 and does not amount to significantly more than the judicial exception.  Dependent claims 2-6 and 8-9 are rejected for at least the reason stated above with respect to claim 1.
Claim 16 (renumbered as claim 17) although not using the exact claim language, contains similar elements as recited in claim 1 and is also rejected for similar reasons.  Claim 16 (renumbered as claim 17) recites the additional element of a storage medium comprising instructions executed by a processing device to perform the steps.  However, the storage medium is recited at a high-level of generality and is generic computer component such that it amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Dependent claims 17-20 (renumbered as claims 18-21) further clarify the concept recited in claim 16 however this clarification still falls under the concept recited in claim 1 and does not amount to significantly more than the judicial exception.  Dependent claims 17-20 (renumbered as claims 18-21) are rejected for at least the reason stated above with respect to claim 16.

Allowable Subject Matter
Claims 10-12 (renumbered also as 10-12) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Closest prior arts found:
Mola (US 20180060213) discloses program tracing for time travel debugging and analysis that includes recording one or more trace files documenting execution of an application code and using the trace files in connection with the application code to replay execution of the application code both forwards and backwards.
Subramanyan, Pramod, et al. (Verifying Information Flow Properties of Firmware using Symbolic Execution) discloses an approach to verify firmware security properties using symbolic execution.
Babu (US 20040260913) discloses debugging tool(s) for profiling the frequency of execution of certain instructions in a host operation. The debugging tool causes interrupts to occur at random time intervals and records the address of the program counter at each interrupt. A profile is developed that indicates the frequency of execution of certain instructions after a statistically significant number of interrupts.
None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in independent claims 10-12 (renumbered also as 10-12): “a processing device coupled to the memory, the processing device to perform operations, comprising: retrieving a first execution trace record of the plurality of execution trace records, wherein the first execution trace record comprises a first PC value; identifying a firmware function containing a first executable instruction referenced by the first PC value; incrementing a cycle count for the firmware function by a number of cycles associated with the first executable instruction; and generating an execution profile of the firmware module comprising a source code line associated with the first executable instruction, the first PC value, and the cycle count” in combination with other limitations as a whole and in the context recited in the claims.
	Dependent claims are allowed as they depend from allowable independent claims.
Renumbered claims 13-16 would be allowable if rewritten (a) in independent form including all of the limitations of the base claim and any intervening claims and (b) to overcome the claim objection set forth above.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20050155026 discloses a compiler may obtain performance profile data, annotated by output obtained from the use of the performance indicators and counters, along with the instructions/data of the computer program and use this information to optimize the manner by which the computer program is executed, instructions/data are stored, and the like. The optimizations may be to optimize the instruction paths, optimize the time spent in initial application load, the manner by which the cache and memory is utilized, and the like.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436